DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 3, 5-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (8,624,940) and Mizukawa et al. (2011/0204823).  Regarding independent claims 1, 11, and 15, and dependent claims 3, 5, 7, 9, 14, 15, 16, and 18, Kim teaches a light emitting element driving device (Fig. 4), comprising: an energy storage element (capacitor, 441); a power source (410) electrically connected to a positive terminal of the energy storage element through a light emitting element (420) in order to provide a current to the light emitting element and to charge the energy storage element; and a converter circuit (440 minus 441) electrically connected to the power source and the energy storage element, wherein the converter circuit comprises an inductance (442) coupled to a node between the energy storage element and the light emitting element; wherein when the converter circuit is in a first operational status, the energy storage element charges the inductance, and when the converter circuit is in a second operational status, the inductance is discharged to the power source through a current discharge path between the power source and the inductance; wherein the converter circuit further comprises a first switch element (443) electrically connected to the inductance and the energy storage element, wherein when the first switch   
Kim fails to explicitly teach the detection element detecting current.  Mizukawa teaches a similar light emitting element driving device (Fig. 1) to that of Kim.  Mizukawa teaches the idea of detecting a current based on detecting a voltage ([0030]; resistors, R2 and R3).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Mizukawa’s voltage/current detection element to detect both current and voltage into Kim’s invention, since it would give more information to Kim’s controller to control the device more efficiently and in a Boundary Conduction Mode.
 Regarding claim 6, Mizukawa also teaches the idea of detecting the current flowing through the inductance, first switch, and second switch ([0030], [0031]).  Mizukawa fails to explicitly teach first, second and third detection elements connected in series with the inductance, first switch, and second switch, respectively.  However, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was 
Regarding claim 8, the Kim/Mizukawa combination teaches the control circuit configured to control the first switch element to turn on or turn off according to a detection current flow through at least one of the first or second switch elements and the inductance.
Regarding claims 10 and 17, Kim fails to explicitly teach the power source comprising the claimed elements.  Mizukawa teaches the power source comprises: an AC voltage source (AC); an adjustment circuit (DB and PFC) electrically connected to the AC voltage source so as to receive an AC voltage from the AC voltage source and output an adjustment voltage; and an input capacitor (C1) electrically connected to the adjustment circuit and configured to receive the adjustment voltage and provide energy to the light emitting element and the energy storage element.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute Mizukawa’s power source into Kim’s invention for Kim’s power source, since it involves a mere simple substitution of one power source for another to perform the same function of providing power to a light emitting element driving device.  
Regarding claims 11 and 12, Kim teaches the driving device and method as described above.  Kim fails to explicitly teach the positive terminal of the energy storage element (441) being directly connected to a second terminal of the light emitting element (420).  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to move the switches (430) to be above the light emitting element (420), since it has been In re Japikse, 86 USPQ 70.  This obvious modification would still allow Kim’s invention to perform its intended function and also, have the energy storage element being directly connected to the light emitting element.
Response to Arguments
3.	Applicant's arguments filed May 19, 2021 have been fully considered but they are not persuasive.  In addition to the similarities between Kim and the Applicant’s invention discussed in the Response to Arguments section in the previous Office Action, the Examiner would like to point out that both inventions (Kim and Applicant’s) both control a first switch according to a deviation voltage between a power source and a light emitting element (as the Applicant pointed out that Kim does, and as the Applicant describes in [0030]-[0032] of their specification).  The Applicant’s specification describes an example of a 12V deviation, which corresponds to a current of 2100 milliamps, so when the current reaches 2100 milliamps the first switch turns off.  
Kim also teaches the deviation voltage corresponding to a current (Col. 7, lines 7-11).  Kim states that the first switch is turned on/off (first or second operational status) based on a detected voltage, and there are currents that correspond to each specific voltage.  Therefore, the teachings in Kim modified by Mizukawa’s teachings (at [0030]) would lead to one of ordinary skill in the art to deem obvious the idea of controlling the first switch, in Kim’s invention, based on the detected current instead of the detected voltage, since threshold voltages and currents are discussed as being corresponding to each other and Mizukawa teaches the idea of detecting a current based on detecting a voltage, which is essentially what detects the current and calculates the voltage, based on the detected current (Kim at Col. 7, lines 14-18).     
	Regarding the Applicant’s argument with regards to the combination and the control methods being completely different, the Examiner believes this argument to be irrelevant.  Both references teach different methods of solving the same problem (determining voltage/current characteristics in a circuit).  The modification in the above rejection is solely changing Kim’s way of detecting voltage/current characteristics in Kim’s invention to the way Mizukawa teaches detecting voltage/current characteristics.  Therefore, the way each invention (Kim and Mizukawa) responds to the detected voltage/current characteristics is moot with regards to the legitimacy of the above Kim/Mizukawa combination.  Also, Kim can confirm the deviation voltage by detecting a current of the compensation unit (Col. 7, lines 7-18).  Again, arguably, Kim teaches detecting current and then calculating/determining a corresponding voltage based on the detected current.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
6-1-2021

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836